Citation Nr: 1809813	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  17-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

4. Entitlement to service connection for a prostate condition, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent




ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968 with service in Vietnam from August 1965 to September 1966. This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Decatur, Georgia.

Although the Veteran's hypertension and prostate condition claims were certified to the Board as claims to reopen based on new and material evidence, the Board has interpreted these claims as claims for entitlement to service connection. See 38 C.F.R. § 3.156 (b). In a May 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a prostate condition. In an August 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hypertension. In August 2013, the Veteran again submitted an application for compensation for hypertension and enlarged prostate. In January 2014 additional VA treatment records were associated with the claims file. As new and material evidence was received within one year of the May 2013 and August 2013 rating decisions, the rating decisions were not final. In March 2014, the RO issued a rating decision which again denied the Veteran's claims. The Veteran filed a timely Notice of Disagreement and perfected his appeal.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes the February 2014 VA examination and VA treatment records. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for tinnitus, hypertension, and prostate condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1110 , 5107 (2012); 38 C.F.R. § 3.102 , 3.303, 3.304, 4.125(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

In this case the Veteran is seeking service connection for PTSD which he asserts had its onset during his period of active service. 
Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304 (f).
The Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosis of PTSD related to the reported in-service stressor. In this case, the Veteran has not met the first essential criterion for service connection for PTSD - a medical diagnosis of the disorder in accordance with the applicable diagnostic criteria. 
Service treatment records do not show complaints, treatment or a diagnosis of PTSD. VA treatment records indicate that the Veteran has had negative screens for PTSD and has routinely denied psychiatric symptoms including feelings of depression. 
The Veteran was afforded a VA examination in January 2014. The examiner indicated that the Veteran's claims file was reviewed. The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and that he did not have a mental disorder that conformed with diagnostic criteria. The Veteran denied ever being prescribed psychiatric medications, receiving any type of mental health treatment and any psychiatric hospitalizations. He denied any current or past suicidal/homicidal ideations, gestures, or attempts. The Veteran also denied any history of violent episodes. The examiner remarked that the Veteran reported that he participated in combat activity while serving in Vietnam. However, the examiner noted that the Veteran denied any symptoms of PTSD and based upon examination, the Veteran did not need to seek any follow up treatment and did not appear to post any threat of danger or injury to self or others. 
A threshold requirement for granting service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the Veteran does not have a current diagnosis of PTSD, service connection for such a disorder is not warranted.

ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

First, remand is required to afford the Veteran adequate examination and opinion. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.

Regarding the Veteran's claim for tinnitus, the Veteran was afforded a VA examination in March 2013. The examiner noted that the Veteran's Form DD214 verified the Veteran's military occupation as a rifleman. The examiner noted that the Veteran did not report recurrent tinnitus. The examiner did not provide an opinion regarding tinnitus although an opinion regarding hearing loss was provided. The Veteran was again afforded a VA examination in February 2014. Again, the examiner noted that the Veteran did not report recurrent tinnitus. The examiner remarked that for the claimed condition of tinnitus, there was no diagnosis because the condition was not claimed. The Board finds this examination as inadequate as an opinion was not provided, and the Veteran should be afforded a new examination. 

Regarding the Veteran's claim for hypertension, the Veteran was afforded a VA examination in March 2013. The Veteran was diagnosed with hypertension. No opinion was provided. The record contains an April 2013 addendum opinion regarding whether the Veteran's hypertension was aggravated by his nephropathy beyond normal progression. Here, the examiner opined that the Veteran's hypertension was at least as likely as not incurred in or caused by service finding that it was aggravated beyond its natural progression by his newly found renal impairment. The Board notes that the Veteran is not service-connected for a renal condition. An addendum opinion was obtained in August 2013. The examiner opined that the claimed condition was less likely than not due to or the result of the Veteran's service-connected condition diabetes. The examiner explained that the Veteran had hypertension since 1970 and only recently had onset of diabetes and that there was no documentation that his hypertension was aggravated by his diabetes. The Board notes that none of these opinions address direct service connection or the Veteran's claim of Agent Orange exposure. Therefore, remand is required to obtain a VA examination. 

Next, regarding his claim for a prostate condition, the Veteran must be afforded a VA examination. During the course of the appeal, VA treatment records indicate the Veteran had a diagnosis of elevated prostate specific antigen (PSA) and the Veteran is taking medication daily for his prostate. The Board notes that in his January 2012 claim, the Veteran noted that he was claiming a condition related to Agent Orange or herbicide exposure. Given the above, the Board finds that VA's duty to obtain a medical examination and opinion regarding this claim has been triggered. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

The Board notes that based on his service in Vietnam, the Veteran is presumed to have been exposed to Agent Orange. 38 U.S.C. § 1116 (f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017). If the Veteran has not been diagnosed with a disease that is presumed service connected in Veterans who have been exposed to Agent Orange, 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e), he may still establish that he has a disability due to such exposure. See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his tinnitus. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that his tinnitus had onset in, or is otherwise related to, active service.  

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his prostate condition, to include elevated prostate specific antigen. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that his prostate condition, to include elevated prostate specific antigen, had onset in, or is otherwise related to, active service, including to presumed exposure to herbicides in Vietnam.  

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that his hypertension had onset in, or is otherwise related to, active service, including to presumed exposure to herbicides in Vietnam.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


